 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      CUREVO, INC.,
                                                              NO. C19-0572RSL
 9
                           Plaintiff,

10
                    v.                                        ORDER DENYING MOTION TO
                                                              EXPEDITE AND MOTION TO
11
      SENYON TEDDY CHOE,                                      MODIFY SCHEDULING DATES

12
                           Defendant.

13
            This matter comes before the Court on defendant’s “Motion to Expedite Order Amending
14
     Scheduling Dates” (Dkt. # 27) and “Motion to Modify Scheduling Dates” (Dkt. # 28). The
15

16   motions are DENIED. Absent extraordinary circumstances not present here, a motion to

17   continue deadlines may be noted for consideration no earlier than the second Friday after filing.
18   LCR 7(d)(2). Even if the Court were to consider defendant’s motion to extend the Rule 26(f) and
19
        Joint Status Report deadlines on its merits, defendant has not made a showing of good cause
20
     as required by Fed. R. Civ. P. 6(b)(1)(A). A pending motion to dismiss does not automatically
21
     stay discovery or other case management deadlines, and defendant’s personal jurisdiction
22

23   argument is not weighty enough to justify such a stay (as will be more fully explicated in a

24   separate order).
25          The parties shall, within seven days of the date of this Order, submit their combined Joint
26
     Status Report and Discovery Plan.
27
     ORDER DENYING MOTION TO EXPEDITE
28   AND MOTION TO MODIFY SCHEDULING DATES - 1
 1        Dated this 29th day of July, 2019.
 2

 3
                                               A
 4                                             Robert S. Lasnik
                                               United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER DENYING MOTION TO EXPEDITE
28   AND MOTION TO MODIFY SCHEDULING DATES - 2
